 

COURT
US. olstRiay RicT Wi

EAST ED
COMPLAINT eo pel
(for non-prisoner filers without lawyers) a8 gcl \2 P

UNITED STATES DISTRICT COURT si ertich at
EASTERN DISTRICT OF WISCONSIN

(Full name of Werk’
Calbert ume

 

 

 

Vv. Case Number:

(Full name of defendant(s) 18-C-1 618

Aurore Hees] +h Coney (to be supplied by Clerk of Court)
DrYWirhoel Athen anc}
nis Repe,Prenist

Novara Health Phot inc

A. PARTIES i"

1. Plaintiff is a citizen of Ld) Sie { VS by and resides at

(State)

1900 joa St Roping, WL swo'3

(Address)

 

 

 

_ (If more than one plaintiff is filing, use another piece of paper.)

2. Defendant Aycacy H alt (Can CV

Wr Micheel Fopher|h is ReCeptionts Pen)
orora Phamtd

Complaint — 1
Case 2:18-cv-01618-JPS Filed 10/12/18 Page 1of5 Document 1
 

 
 

is (if a person or private corporation) a citizen of _ WistemsSW)

and (if a person) resides at
(Address, if’known)
and (if the defendant harmed you while doing the defendant's job)

worked for Av TAA o BYOO Washing on A Rocine (Js 403

(Employer? name and address, if known)
(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

1. Who violated your rights;

2. What each defendant did;

3. When they did it;

4, Where it happened; and

5. Why they did it, if you know.

Cv Ce+10 BOIL I wert foSee Dy Micloe! Festhev
ad Hirota health pester He See Me “Wo Get SOFIE

 

‘he pill ten) make mes: mat
Veer anddoe's hutch, The more L took the more pan
Leet: T Cail bok tp Pe Michael Parnen oe
TL DO to hts Reception Neral Ish ace toto to Vk wise,
Vntce:L need to tok to DeWlinhwel Pathe. The nect
me. L conlt DeMichee! Pothen ofPice. TL com elle
1 Only one. would not pick op “T Cotlane! Cop ]
incline ce

Complaint — 2

 

 

 

 

 

 

 

 

 

 

   
 

— Te oor
 

 

toy | 60, LoeekS NO one ANSI Mg. Cal |
Go Ee woke 6 Comp lont woth Unters
Health Cores on this Motte my Heath Pan
Thekuns Som Ortlo-24 ofS Oo
TL Cell Oc Mirhoel Arrhen ofite to edie
WIth win choot this meter,
“Tes The nect-hme 1 see Br Wichce)
Rothen he. talk tp me lie TL clicl Sr»re —
Thun, Loyone, Be laure T also Fill c
Cony ata LW: ‘th Beovore Neath Core.
Ce ISO, QL oF 8s then clis Criminctecl
ogamst me. Why 2 do not Kron).

 

 

 

 

 

 

 

 

 

 

 

Complaint - 3
Case 2:18-cv-01618-JPS Filed 10/12/18 Page 3of5 Document 1
 

 

 

C. JURISDICTION
Tam suing for a violation of federal law under 28 U.S.C. § 1331.
OR

C] I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$
D. RELIEF WANTED
Describe what you want the Court to do if you win your lawsuit. Examples may

include an award of money or an order telling defendants to do something or to
stop doing something.

2.000.000

 

 

 

 

 

 

 

 

 

 

 

Complaint - 4
Case 2:18-cv-01618-JPS Filed 10/12/18 Page 4of5 Document 1
 

 

E. JURY DEMAND

I want a jury to hear my case.

[ves []-No

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this la day of Oot 20_] P) .
Signature of Plaintiff --
uk) ly DIS + My Sis Fey”

Plaintiff's Telephone Number

 

 

 

 

 

MeSAG eR
Plaintiff’s Email Address
noo This Tie .
Egui!ln Wiiiker I t cvsgwille 5
(Mailing Address of Plaintiff) 34 4

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

Wy DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

Cj IDO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint ~5
Case 2:18-cv-01618-JPS Filed 10/12/18 Page5of5 Document 1
